 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

won nee een ee eee xX
CESSNA FINANCE CORP., :

Petitioner,

-against- : PROTECTIVE ORDER

AL GHAITH HOLDING COMPANY : 15-CV-9857 (PGG)(KNF)
PJSC,

Respondent.
nee nee eee eee eee eee ee eee XxX

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

WHEREAS, all the parties to this action (collectively the “Parties” and individually a
““Party’’) request that the Court issue a protective order pursuant to Federal Rule of Civil
Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive
information that they may need to disclose in connection with discovery in this action and the
action commenced by CesFin Ventures LLC (“CesFin’)! against Respondent Al Ghaith Holding
Company (“AGH”) and three of AGH’s directors and shareholders entitled CesFin Ventures
LLC v. Al Ghaith Holding Company, Ali Hamel Khadem Al Ghaith Al Qubaisi, Ghaith Hamel
Khadem Al Ghaith Al Qubaisi and Khalifa Hamel Khadem Al Ghaith Al Qubaisi in this court
(Case No. 21-cv-1395 (PAC) (collectively the “Action”); and

WHEREAS, the Court finds good cause exists for issuance of an appropriately

tailored confidentiality order governing the Action and any other action or proceeding and any
appeals thereto, between or among Cessna, CesFin, AGH or any of AGH’s shareholders,

directors, officers and/or employees, in connection with the enforcement of the Final Arbitration

 

' By a February 16, 2021 Order (ECF No. 82), CesFin substituted for Petitioner Cessna Finance Corp., the judgment
creditor in this action.

 
 

Award, dated October 26, 2015 (the “Award”), that was confirmed by the court and/or the

Judgment in favor of Cessna and against AGH confirming the Award that was entered in this

action on May 8, 2019 (Docket Entry Nos. 39, 40),

IT IS HEREBY ORDERED that any person or entity subject to this Order — including

without limitation the parties to the Action (including their respective corporate parents,

successors, and assigns), their representatives, agents, experts and consultants, all third parties

providing discovery in this Action, and all other interested persons with actual or constructive

notice of this Order — will adhere to the following terms, upon pain of sanctions:

1.

With respect to “Discovery Material” (i.e., information of any kind produced or
disclosed in the course of discovery in the Action) that a person has designated as
“Confidential” pursuant to this Order, no person subject to this Order may
disclose such Confidential Discovery Material to anyone else except as this Order
expressly permits.

The party or person producing or disclosing Discovery Material (“Producing
Party”) may designate as Confidential only the portion of such material that it
reasonably and in good faith believes consists of:

a) previously non-disclosed financial information (including without limitation
profitability reports or estimates, percentage fees, design fees, royalty rates,
minimum guarantee payments, sales reports, and sale margins);

b) previously non-disclosed material relating to ownership or control of any non-
public company;

c) previously non-disclosed business plans, product-development information, or

marketing plans;

 
 

d) any information of a personal or intimate nature regarding any individual; or
e) any other category of information the Court subsequently affords confidential
status.
With respect to the Confidential portion of any Discovery Material other than
deposition transcripts and exhibits, the Producing Party or its counsel may
designate such portion as “Confidential” by: (a) stamping or otherwise clearly
marking as “Confidential” the protected portion in a manner that will not
interfere with legibility or audibility; and (b) producing for future public use
another copy of said Discovery Material with the confidential information
redacted.
A Producing Party or its counsel may designate deposition exhibits or portions of
deposition transcripts as Confidential Discovery Material either by: (a) indicating
on the record during the deposition that a question calls for Confidential
information, in which case the stenographic reporter will bind the transcript of
the designated testimony in a separate volume and mark it as “Confidential
Information Governed by Protective Order,” or (b) notifying the stenographic
reporter and all counsel of record, in writing, within 30 days after a deposition
has concluded, of the specific pages and lines of the transcript that are to be
designated “Confidential,” in which case all counsel receiving the transcript will
be responsible for marking the copies of the designated transcript in their
possession or under their control as directed by the Producing Party or that
person’s counsel. During the 30-day period following a deposition, all Parties

will treat the entire deposition transcript as if it has been designated Confidential.

 
 

5.

If at any time before the conclusion of this Action or any other action, proceeding
or appeal concerning Cessna, CesFin, AGH or any of AGH’s shareholders,
directors, officers and/or employees, in connection with the enforcement of the
Final Arbitration Award, dated October 26, 2015, that was confirmed by the
court and/or the Judgment in favor of Cessna and against AGH confirming the
Award that was entered in this action on May 8, 2019 (Docket Entry Nos. 39,
40), a Producing Party realizes that it should have designated as Confidential
some portion(s) of Discovery Material that it previously produced without
limitation, the Producing Party may so designate such material by so apprising all
prior recipients in writing. Thereafter, all persons subject to this Order will treat

such designated portion(s) of the Discovery Material as Confidential.

. Nothing contained in this Order will be construed as: (a) a waiver by a Party or

person of its right to object to any discovery request; (b) a waiver of any privilege
or protection; or (c) a ruling regarding the admissibility of any document,
testimony or other evidence in any action, proceeding or appeal concerning
Cessna, CesFin, AGH or any of AGH’s shareholders, directors, officers and/or
employees, in connection with the enforcement of the Final Arbitration Award,
dated October 26, 2015, that was confirmed by the court and/or the Judgment in
favor of Cessna and against AGH confirming the Award that was entered in this
Action on May 8, 2019 (Docket Entry Nos. 39, 40).

Where a Producing Party has designated Discovery Material as Confidential,
other persons subject to this Order may disclose such information only to the

following persons:
 

a)

b)

d)

the Parties to the Action or any other action, proceeding or appeal concerning
Cessna, CesFin, AGH or any of AGH’s shareholders, directors, officers
and/or employees, in connection with the enforcement of the Final
Arbitration Award, dated October 26, 2015, that was confirmed by the court
and/or the Judgment in favor of Cessna and against AGH confirming the
Award that was entered in this action on May 8, 2019 (Docket Entry Nos. 39,
40), or their insurers and counsel to their insurers:

counsel retained specifically for the Action or any other action, proceeding or
appeal concerning Cessna, CesFin, AGH or any of AGH’s shareholders,
directors, officers and/or employees, in connection with the enforcement of
the Final Arbitration Award, dated October 26, 2015, that was confirmed by
the court and/or the Judgment in favor of Cessna and against AGH
confirming the Award that was entered in this action on May 8, 2019 (Docket
Entry Nos. 39, 40), including any paralegal, clerical, or other assistant that
such outside counsel employs and assigns to the matter;

outside vendors or service providers (such as copy-service providers and
document-management consultants) that counsel hire and assign to the
matter;

any mediator or arbitrator that the Parties engage or that the Court appoints,
provided such person has first executed a Non-Disclosure Agreement in the
form annexed hereto as an Exhibit;

the author, addressee and any other person indicated on the face of a

document as having received a copy of the document;

 
 

f)

g)

h)

any witness who counsel for a Party in good faith believes may be called to
testify in the Action or at any action or proceeding between or among Cessna,
CesFin, AGH or any of AGH’s shareholders, directors, officers and/or
employees, in connection with the enforcement of the Final Arbitration
Award, dated October 26, 2015, that was confirmed by the court and/or the
Judgment in favor of Cessna and against AGH confirming the Award that

was entered in this Action on May 8, 2019 (Docket Entry Nos. 39, 40),
provided such person has first executed a Non-Disclosure Agreement in the
form annexed hereto as an Exhibit;

any person a Party retains to serve as an expert witness or otherwise provide
specialized advice to counsel in connection with the Action or any other
action, proceeding or appeal concerning Cessna, CesFin, AGH or any of
AGH’s shareholders, directors, officers and/or employees, in connection with
the enforcement of the Final Arbitration Award, dated October 26, 2015, that
was confirmed by the court and/or the Judgment in favor of Cessna and
against AGH confirming the Award that was entered in this Action on May 8,
2019 (Docket Entry Nos. 39, 40), provided such person has first executed a
Non-Disclosure Agreement in the form annexed hereto as an Exhibit;
stenographers engaged to transcribe depositions the parties conduct in this
Action or any other action or proceeding between or among Cessna, CesFin,
AGH or any of AGH’s shareholders, directors, officers and/or employees, in

connection with the enforcement of the Final Arbitration Award, dated

October 26, 2015, that was confirmed by the court and/or the Judgment in

 
 

10.

favor of Cessna and against AGH confirming the Award that was entered in
this Action on May 8, 2019 (Docket Entry Nos. 39, 40); and
1) the Court, including any appellate court, its support personnel, and court
reporters.
Before disclosing any Confidential Discovery Material to any person referred to
in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this
Order to such person, who must sign a Non-Disclosure Agreement in the form
annexed hereto as an Exhibit stating that he or she has read this Order and agrees
to be bound by its terms. Said counsel must retain each signed Non-Disclosure
Agreement, hold it in escrow, and produce it to opposing counsel before such
person is permitted to testify in any action or proceeding between or among
Cessna, CesFin, AGH or any of AGH’s shareholders, directors, officers and/or
employees, in connection with the enforcement of the Final Arbitration Award,
dated October 26, 2015, that was confirmed by the court and/or the Judgment in
favor of Cessna and against AGH confirming the Award that was entered in this
Action on May 8, 2019 (Docket Entry Nos. 39, 40).
Any motion to seal shall be made in accordance with paragraph 4 of the Court’s
Individual Rules of Practice.
The Court retains the discretion to determine whether to afford confidential
treatment to any Discovery Material designated as Confidential and submitted to
the Court in connection with any motion, application, or proceeding that may

result in an order or decision by the Court.

 

 
 

11.

12

13.

Any Party who objects to any designation of confidentiality may at any time
before the conclusion of this Action or any other action or proceeding between or
among Cessna, CesFin, AGH or any of AGH’s shareholders, directors, officers
and/or employees, in connection with the enforcement of the Final Arbitration
Award, dated October 26, 2015, that was confirmed by the court and/or the
Judgment in favor of Cessna and against AGH confirming the Award that was
entered in this Action on May 8, 2019 (Docket Entry Nos. 39, 40), serve upon
counsel for the Producing Party a written notice stating with particularity the
grounds of the objection. If the Parties cannot reach agreement promptly,

counsel for all affected parties will address their dispute to the Court in

accordance with paragraph 2A of the Court’s Individual Rules of Practice.

. Any Party who requests additional limits on disclosure (such as “attorneys’ eyes

only” in extraordinary circumstances), may serve upon counsel for the recipient
Parties a written notice stating with particularity the grounds of the request. If
the Parties cannot reach agreement promptly, counsel for all affected Parties will
address their dispute to this Court in accordance with paragraph 2A of the
Court’s Individual Rules of Practice.

Recipients of Confidential Discovery Material under this Order may use such
material solely for the prosecution and defense of the Action or any other action,
proceeding or appeal concerning Cessna, CesFin, AGH or any of AGH’s
shareholders, directors, officers and/or employees, in connection with the
enforcement of the Final Arbitration Award, dated October 26, 2015 (the

“Award’), that was confirmed by the court and/or the Judgment in favor of
 

14.

15.

Cessna and against AGH confirming the Award that was entered in this action on
May 8, 2019 (Docket Entry Nos. 39, 40). Nothing contained in this Order,
however, will affect or restrict the rights of any Party with respect to the use of
its own documents or information produced in the Action or any other action,
proceeding or appeal concerning Cessna, CesFin, AGH or any of AGH’s
shareholders, directors, officers and/or employees, in connection with the
enforcement of the Final Arbitration Award, dated October 26, 2015 (the
“Award”), that was confirmed by the court and/or the Judgment in favor of
Cessna and against AGH confirming the Award that was entered in this action on
May 8, 2019 (Docket Entry Nos. 39, 40).

Nothing in this Order will prevent any Party from producing any Confidential
Discovery Material in its possession in response to a lawful subpoena or other
compulsory process, or if required to produce same by law or by any government
agency having jurisdiction, provided that such Party gives written notice to the
Producing Party as soon as reasonably possible, and if permitted by the time
allowed under the request, at least 10 days before any disclosure. Upon receiving
such notice, the Producing Party will bear the burden to oppose compliance with
the subpoena, other compulsory process, or other legal notice if the Producing
Party deems it appropriate to do so.

Each person who has access to Discovery Material designated as Confidential
pursuant to this Order must take reasonable precautions to prevent the

unauthorized or inadvertent disclosure of such material.
 

16.

17.

Within 60 days of the final disposition of the Action or any other action or
proceeding between or among Cessna, CesFin, AGH or any of AGH’s
shareholders, directors, officers and/or employees, in connection with the
enforcement of the Final Arbitration Award, dated October 26, 2015 (the
“Award”), that was confirmed by the court and/or the Judgment in favor of
Cessna and against AGH confirming the Award that was entered in this action on
May 8, 2019 (Docket Entry Nos. 39, 40) — including all appeals — all recipients of
Confidential Discovery Material must either return it - including all copies
thereof — to the Producing Party, or destroy such material — including all copies
thereof. In either event, by the 60-day deadline, the recipient must certify its
return or destruction by submitting a written certification to the Producing Party
that affirms that it has not retained any copies, abstracts, compilations,
summaries, or other forms of reproducing or capturing any of the Confidential
Discovery Material. Notwithstanding this provision, the attorneys that the Parties
have specifically retained for this Action or any other action, proceeding or
appeal described above may retain an archival copy of all pleadings, motion
papers, transcripts, expert reports, legal memoranda, correspondence, or attorney
work product, even if such materials contain Confidential Discovery Material.
Any such archival copies that contain or constitute Confidential Material remain
subject to this Order.

This Order will survive the termination of the litigation and will continue to be
binding upon all persons to whom Confidential Discovery Material is produced

or disclosed.

10

 
 

18. This Court will retain jurisdiction over all persons subject to this Order to the
extent necessary to enforce any obligations arising hereunder or to impose
sanctions for violating the Order.

Dated: New York, New York SO ORDERED:
July 2, 2021

(Cewin CaHtanccl Vie
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

11
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wenn ee eee eee nee eee nennee nee xX
CESSNA FINANCE CORP., ;
Petitioner, NON-DISCLOSURE AGREEMENT
-against- : 15-CV-9857 (PGG)(KNF)
AL GHAITH HOLDING COMPANY
PJSC,
Respondent. :
woe e nnn nn nee ene xX
1, , acknowledge that I have read and

 

understand the Protective Order in this action governing the non-disclosure of those portions of
Discovery Material that have been designated as Confidential. I agree that I will not disclose
such Confidential Discovery Material to anyone other than for purposes of this litigation and that
at the conclusion of the litigation I will return all discovery information to the Party or attorney
from whom I received it. By acknowledging these obligations under the Protective Order, I
understand that I am submitting myself to the jurisdiction of the United States District Court for
the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to sanctions by the

Court.

 

12
